Pee Cueiam.
If this record contains any evidence tending to sbow that the individual defendant, driver of the bus, committed any act of negligence which could be said to be one of the proximate causes of the death of plaintiff’s intestate, it has escaped our attention. In any event, the record clearly discloses, as a matter of law, that the negligence of the deceased, if not the sole proximate cause thereof, was at least a contributing cause of his injury and death. Therefore, the judgment entered in the court below is
Affirmed.